DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.

Response to Arguments
Applicant’s Amendments and Arguments filed 07/13/2022 have been considered for examination. 

With regard to the objections to Claims, Applicant’s arguments filed 07/13/2022 in view of the amendments have been fully considered and are persuasive. Thus, the objections to Claims have been withdrawn.

With regard to the 103 rejections, Applicant’s arguments filed 07/13/2022 in view of the amendments have been fully considered but are moot because the arguments do not applied to any of the references being used in the current rejection.  


Claim Objections
Claims 41-54 and 56-57 are objected to because of the following informality:  
Claim 41 recites, “transmitting, by the user equipment, one or more interference measurement values ... to the network entity.” (last three lines). It is suggested to replace it with “transmitting, by the user equipment from the network entity, one or more interference measurement values ... Claim 48 is objected to at least based on a similar rational applied to claim 41.
Claim 43 recites, “comprise” (line 2). It is suggested to replace it with “comprises” for clarity. Claims 50 and 57 are objected to at least based on a similar rational applied to claim 43.
Claim 41 recites, “one or more antenna panel-wise reference signal received power and/or ... cross-link interference measurement values” (line 3). It is suggested to replace it with “at least one of one or more antenna panel-wise reference signal received power or ... cross-link interference measurement values” or the like, for clarity. Claims 42 (last line), 44 (line 2), 48 (line 8), 49 (line 3) and 51 (line 3) are objected to at least based on a similar rational applied to claim 41.
Claim 48 recites, “the at least one memory and the computer program code” (line 4). It is suggested to replace it with “the at least one memory, and wherein the computer program code” for clarity. Claim 56 is objected to at least based on a similar rational applied to claim 48.
Claims 42-47, 49-54 and 57 are also objected to since they are directly or indirectly dependent upon the objected claims, as set forth above. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 41-54 and 56-57 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 41 recites, “cross-link interference measurement values” (line 4), “one or more interference measurement values” (third line from the end), and Claim 42 recites, “one or more antenna panel-wise cross-link interference measurement values” (line 2). It is unclear in what relationship these three terms are associated with each other. Are they referring to the same” Claims 48 and 56 are rejected at least based on a similar rational applied to claim 41.  
Claim 41 recites, “receiving ... a configuration for determining one or more antenna panel-wise reference signal received power and/or received signal strength indicator based cross-link interference measurement values” (lines 2-4). It is unclear whether it means: “... determining one or more antenna panel-wise reference signal received power and/or ... cross-link interference measurement values”; or “... determining cross-link interference measurement values based on one or more antenna panel-wise reference signal received power and/or received signal strength indicator”. Claim 48 is rejected at least based on a similar rational applied to claim 41.  
Claims 42-47, 49-54 and 57 are also rejected since they are directly or indirectly dependent upon the rejected claims, as set forth above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 41-43, 45-50 and 52-54 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Publication No. 2020/0389805) in view of “Dynamic TDD Interference Mitigation Concepts in NR”, 3GPP TSG RAN WG1#88, Athens, Greece, 13th - 17th February, 2017 (R1-1703110) (hereinafter, “3GPP1”) and further in view of Naotake et al (US Publication No 2015/0016564) and further in view of Xiang et al (US Publication No. 2019/0349031) and further in view of Kim’307 (US Publication No. 2021/0067307). 
Note: 3GPP1 was cited in an IDS dated 11/04/2020 by Applicant. 

Regarding claim 41, Kim teaches, a method comprising: 
receiving, by a user equipment from a network entity [FIG. 1; ¶0243-0244 and 0291-298, by UE from eNB], a configuration for determining one or more reference signal received power and/or received signal strength indicator based cross-link interference measurement values [FIG. 1; ¶0243-0244 and 0291-298, (the UE) receives configuration information of SRS or interference measurement resource (IMR) for determining cross-link interference measurement; note that the measurement is based on RSSI (further see, ¶0181-0182)], wherein the configuration comprising a flexible UE-to-UE cross-link specific resource [FIG. 1; ¶0243-0244 and 0291-298, the configuration information of SRS or interference measurement resource (IMR) comprises a resource for UE-to-UE cross-link interference measurement; note that the configuration information can be cell-specific, group-specific, or UE-specific (i.e., flexible)];  
calculating, by the user equipment [FIG. 1; ¶0243-0244 and 0291-298, by UE], channel estimates of one or more uplink interfering signals and related cross-link interference powers pf the one or more uplink interference signals from the network entity [¶0150. 0176, 0179, 0181, 0204-0205 and 0240, (the UE) estimates a channel of cross-link interference and predicts the amount of interference of UL interfering SRS signals and related cross-link interference powers (further, see ¶0243-0244 and 0291-298)]; and 
transmitting, by the user equipment, one or more interference measurement values based upon the configured flexible UE-to-UE cross-link specific resource configuration to the network entity [FIG. 1; ¶0243-0244 and 0291-298, (the UE) transmits the cross-link interference measurement based on the configuration information comprising the resource for UE-to-UE cross-link interference measurement; note that the configuration information can be cell-specific, group-specific, or UE-specific (i.e., flexible) to the eNB]. 
Although Kim teaches, “flexible UE-to-UE cross-link specific resource”, Kim does not explicitly describe (see, emphasis), the UE-to-UE is a cross-link of UL-to-DL.   
However, 3GPP1 teaches, the UE-to-UE is a cross-link of UL-to-DL [pages 1-2; sections 1-3; figures 1-3, note that UE-to-UE is considered as a link of UL-to-DL]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Kim with the teachings of 3GPP1 since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Although Kim in view of 3GPP1 teaches, “receiving, by a user equipment, a configuration for determining one or more reference signal received power and/or received signal strength indicator based cross-link interference measurements from a network entity” as set forth above, Kim does not explicitly teach (see, emphasis), one or more antenna panel-wise reference signal received power.
However, Naotake teaches, determining ... one or more antenna panel-wise reference signal received power [¶0054, obtains RSSI associated with antennas 2 and 3].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Kim in view of 3GPP1 with the teachings of Naotake since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Further, although Kim in view of 3GPP1 and Naotake teaches, “receiving, by a user equipment, a configuration for determining one or more antenna panel-wise reference signal received power and/or received signal strength indicator based cross-link interference measurements from a network entity” as set forth above, Kim in view of 3GPP1 and Naotake does not explicitly teach (see, emphasis), wherein the network entity is configured to receive one or more spatial directions.
However, Xiang teaches, a network entity configured to receive one or more spatial directions [¶0029 and 0094, network device receives spatial direction].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Kim in view of 3GPP1 and Naotake by including the above-mentioned features, as taught by Xiang because it would provide the system with the enhanced capability of improving communication quality and a cell coverage capability [¶0004 of Xiang].
Regarding the limitation “the configuration comprises a flexible uplink-to-downlink cross-link specific resource for characteristics of a plurality of different interfering uplink signal types” (lines 6-8), although Kim in view of 3GPP1 teaches, “the configuration comprising a flexible UE-to-UE cross-link specific resource” as set forth above, and Kim further teaches, the configuration comprising a flexible ... cross-link specific resource for characteristics of one or more interfering uplink signal types [FIG. 1; ¶0243-0244 and 0291-298, (eNB) configures configuration information of SRS or interference measurement resource (IMR) for determining cross-link interference measurement for SRS uplink signals; note that the configuration information of SRS or interference measurement resource (/MR) comprises a resource for UE-to-UE cross-link interference measurement and the configuration information can be cell-specific, group-specific, or UE-specific (i.e., flexible)], 
Kim in view of 3GPP1, Naotake and Xiang does not explicitly teach (see, emphasis), the configuration comprises a resource for characteristics of a plurality of different uplink signal types.
However, Kim’307 teaches, configuration comprises a resource for characteristics of a plurality of different uplink signal types [¶0130-0137, RS configuration information comprises resource(s) for different uplink signals such as DM-RS, SRS, PT-RS].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Kim in view of 3GPP1, Naotake and Xiang with the teachings of Kim’307 since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 42, Kim in view of 3GPP1, Naotake, Xiang Kim’307 teaches, all the limitations of claim 41 and particularly, "the configuration for determining one or more antenna panel-wise cross-link interference measurements" as set forth above, and Kim further teaches, the configuration ... is associated with at least one user equipment [FIG. 1; ¶0243-0244 and 0291-298, the configuration information is UE-specific], and Naotake further teaches, at least one user equipment antenna panel [¶0054, antennas 2 and 3 of a communication apparatus; see further ¶0045, examples of the communication apparatus include stations].  

Regarding claim 43, Kim in view of 3GPP1, Naotake, Xiang and Kim’307 teaches, all the limitations of claim 41 and particularly, “the configuration for determining cross-link interference measurement values” as set forth above, and Kim further teaches, the configuration ... comprises a time-frequency measurement resource for one or more of channel state information interference measurement values, demodulation reference signals [FIG. 24; ¶0181, the IMR/configuration information comprises a resource (i.e., time-frequency measurement; note that every resource for a reference signal measurement is associated with at least one time-frequency resource) for one or more of CSI-RS or DM-RS].

Regarding claim 45, Kim in view of 3GPP1, Naotake, Xiang and Kim’307 teaches, all the limitations of claim 41, and Kim further teaches, wherein the interference measurement values comprise group triggering [¶0297-0298, the cross-link interference measurement comprises measurement based on group-specific or cell-specific SRS configuration information, so that UEs belong to the same group use the SRS configuration information for the cross-link interference measurement].  

Regarding claim 46, Kim in view of 3GPP1, Naotake, Xiang and Kim’307 teaches, all the limitations of claim 45 and particularly, "the group triggering" as set forth above, and Kim further teaches, the group triggering causes a group of user equipments in an interfering cell to be configured to transmit at least one predefined signal using at least one predefined resource [¶0297, the cross-link interference measurement based on the group-specific or cell-specific configuration information (i.e., group triggering) causes the aggressor UE (note that aggressor UE is considered as an interfering UE belong to an interfering cell) to transmit SRS (i.e., predefined signal) using a resource predefined by the configuration information], wherein the at least one predefined signal is confined to a slot [¶0297, note that the SRS/predefined signal is transmitted using the resource defined by the configuration information as set forth above, thus the SRS/predefined signal is confined to the resource, which is interpreted as a “slot”; further see, ¶0298, the SRS configuration information includes information about a location of a slot in which the SRS is located, which implies the SRS/predefined signal is confined to a slot].

Regarding claim 47, Kim in view of 3GPP1, Naotake, Xiang and Kim’307 teaches, all the limitations of claim 45 and particularly, "the group triggering" as set forth above, and Kim further teaches, the group triggering is based on reception of physical downlink control channel [¶0297-0298, the cross-link interference measurement based on the group-specific or cell-specific configuration information (i.e., group triggering) is based on reception of group-common PDCCH] with a group-specific radio network temporary identifier [¶0098, (PDCCH) with a radio network temporary identifier (RNTI)].  

Regarding claim 48, Kim teaches, an apparatus [FIG. 2; ¶0063 and 0072, UE 110]  comprising: 
at least one processor [FIG. 2; ¶0063 and 0072-0073, a processor 155]; and 
at least one memory including computer program code [FIG. 2; ¶0063 and 0072-0073, a memory 160 storing program codes]; 
the at least one memory and the computer program code configured to, when the computer program code is being executed by the at least one processor, cause the apparatus at least to perform actions [FIG. 2; ¶0063 and 0072-0073, the memory 160 and the program codes configured with the processor 165, causes the UE 110 to perform actions].
Thus, claim 48 is rejected at least based on a similar rational applied to claim 41.

Regarding claim 49, claim 49 is rejected at least based on a similar rational applied to claim 42.

Regarding claim 50, claim 50 is rejected at least based on a similar rational applied to claim 43.
 
Regarding claim 52, Kim in view of 3GPP1, Naotake, Xiang and Kim’307teaches, all the limitations of claim 48, and Kim further teaches, a user equipment group in an interfering cell allows one or more user equipments in the user equipment group to be configured to transmit at least one predefined signal using at least one predefined resource [¶0297, a UE group associated with the group-specific or cell-specific configuration information (i.e., user equipment group) causes the aggressor UE (note that aggressor UE is considered as an interfering UE belong to an interfering cell) to transmit SRS (i.e., predefined signal) using a resource predefined by the configuration information], wherein the at least one predefined signal is confined to a slot [¶0297, note that the SRS/predefined signal is transmitted using the resource defined by the configuration information as set forth above, thus the SRS/predefined signal is confined to the resource, which is interpreted as a “slot”; further see, ¶0298, the SRS configuration information includes information about a location of a slot in which the SRS is located, which implies the SRS/predefined signal is confined to a slot].

Regarding claim 53, claim 53 is rejected at least based on a similar rational applied to claim 43.

Regarding claim 54, claim 54 is rejected at least based on a similar rational applied to claim 47.

Claims 44 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Publication No. 2020/0389805) in view of “Dynamic TDD Interference Mitigation Concepts in NR”, 3GPP TSG RAN WG1#88, Athens, Greece, 13th - 17th February, 2017 (R1-1703110) (hereinafter, “3GPP1”) and further in view of Naotake et al (US Publication No 2015/0016564) and further in view of Xiang et al (US Publication No. 2019/0349031) and further in view of Kim’307 (US Publication No. 2021/0067307) and further in view of Choi et al (US Publication No. 2018/0091273).

Regarding claim 44, although Kim in view of 3GPP1, Naotake, Xiang and Kim’307 teaches, all the limitations of claim 41 and particularly, "the calculating" as set forth above, Kim om view of Naotake and Xiang does not explicitly teach (see, emphasis), calculating one or more of full measurement types, partial measurement types, and/or unknown measurement types.  
However, Choi teaches, calculating one or more of full measurement types or partial measurement types [FIG. 5; ¶0237-0239, estimating full measurement type or partial measurement type (based on the configuration of CSI-RSs)].		It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Kim in view of 3GPP1, Naotake and Xiang with the teachings of Choi since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 51, claim 51 is rejected at least based on a similar rational applied to claim 44.

Claims 56-57 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Publication No. 2020/0389805) in view of “Dynamic TDD Interference Mitigation Concepts in NR”, 3GPP TSG RAN WG1#88, Athens, Greece, 13th - 17th February, 2017 (R1-1703110) (hereinafter, “3GPP1”) and further in view of Kim’307 (US Publication No. 2021/0067307). 

Regarding claim 56, Kim teaches, an apparatus [FIG. 2; ¶0063 and 0072-0073, base station 105] comprising: 
at least one processor [FIG. 2; ¶0063 and 0072-0073, a processor 180]; and 
at least one memory including computer program code [FIG. 2; ¶0063 and 0072-0073, a memory 185 storing program codes]; 
the at least one memory and the computer program code configured to, when the computer program code is being executed by the at least one processor, cause the apparatus at least to perform [FIG. 2; ¶0063 and 0072-0073, the memory 185 and the program codes configured with the processor 180, causes the base station 105 to perform actions]: 
	configuring a flexible UE-to-UE cross-link specific resource configuration for characteristics of one or more interfering uplink signal types [FIG. 1; ¶0243-0244 and 0291-298, (eNB) configures configuration information of SRS or interference measurement resource (IMR) for determining cross-link interference measurement for SRS uplink signals; note that the configuration information of SRS or interference measurement resource (IMR) comprises a resource for UE-to-UE cross-link interference measurement and the configuration information can be cell-specific, group-specific, or UE-specific (i.e., flexible)]; and 
receiving one or more cross-link interference measurement values based upon the configured flexible UE-to-UE cross-link specific resource configuration [FIG. 1; ¶0243-0244 and 0291-298, (the eNB) receives the cross-link interference measurement based on the configuration information comprising the resource for UE-to-UE cross-link interference measurement; note that the configuration information can be cell-specific, group-specific, or UE-specific (i.e., flexible) to the eNB]. 
Although Kim teaches, “flexible UE-to-UE cross-link specific resource”, Kim does not explicitly describe (see, emphasis), the UE-to-UE is a cross-link of UL-to-DL.   
However, 3GPP1 teaches, the UE-to-UE is a cross-link of UL-to-DL [pages 1-2; sections 1-3; figures 1-3, note that UE-to-UE is considered as a link of UL-to-DL]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Kim with the teachings of 3GPP1 since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Regarding the limitation “configuring a flexible uplink-to-downlink cross-link specific resource configuration for characteristics of a plurality of different interfering uplink signal types” (lines 6-8), although Kim in view of 3GPP1 teaches, “configuring a flexible UE-to-UE cross-link specific resource configuration” as set forth above, and Kim further teaches, configuring a flexible ... cross-link specific resource configuration for characteristics of one or more interfering uplink signal types [FIG. 1; ¶0243-0244 and 0291-298, (eNB) configures configuration information of SRS or interference measurement resource (IMR) for determining cross-link interference measurement for SRS uplink signals; note that the configuration information of SRS or interference measurement resource (/MR) comprises a resource for UE-to-UE cross-link interference measurement and the configuration information can be cell-specific, group-specific, or UE-specific (i.e., flexible)], 
Kim in view of 3GPP1 does not explicitly teach (see, emphasis), configurating a resource for characteristics of a plurality of different uplink signal types.
However, Kim’307 teaches, configuring a resource for characteristics of a plurality of different uplink signal types [¶0130-0137, RS configuration information comprises resource(s) for different uplink signals such as DM-RS, SRS, PT-RS].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Kim in view of 3GPP1 with the teachings of Kim’307 since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 57, Kim in view of 3GPP1 and Kim’307 teaches, all the limitations of claim 56 and particularly, “characteristics of a plurality of different interfering uplink signal types”, and Kim further teaches, an uplink sounding reference signal [¶0291-298, uplink SRS], and Kim’307 further teaches, an uplink sounding reference signal, an uplink demodulation reference signal, and an uplink phase tracking reference signal [¶0130-0137, uplink signals including SRS, DM-RS, and PT-RS].

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Chen et al (US Publication No. 2020/0213050 ) [¶0044 and 0055].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        


/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469